DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-6, 8-10, 13, 14, 16, 17, 19-27, 29, 30, 33-38, 40, 42, 45 and 48 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a heat releasing chamber (36) in which the cooling medium (CM) radiates heat is located above the stator (14) inside the housing member, a cooling chamber (35) into which the cooling medium after radiating heat flows is located below the stator inside the housing member (12), and a first connection path (37) through which the cooling medium flowing from the cooling chamber (35) into the heat releasing chamber (36) passes and a second connection path (38) through which the cooling medium flowing from the heat releasing chamber (36) into the cooling chamber (35) passes are provided inside the housing member (12) (see figs. 9 and 10 below) -- in the combination as claimed.
Claims 1-6, 8-10, 13, 14, 16, 17, 19-21, 34-38 and 40 are allowed due to dependence on claim 1.


    PNG
    media_image1.png
    436
    442
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    305
    media_image2.png
    Greyscale

Regarding claim 22 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the housing member (12, fig. 9) includes a cylindrical shape portion (112f) surrounding the shaft (111), a housing outer portion (112a), of the stator (114), surrounding a portion around which the coil is wound, and a housing upper portion (112c) supporting the shaft (111), the rotor (113) includes a rotor tube portion (113a) surrounding the housing outer portion (112a), a rotor lid (113a) that covers the housing upper portion (112c), and a rotor opening (151) penetrating from inside to outside of the rotor (113), a duct (177) extending toward the shaft (114) is provided on the housing 
Claims 23-27, 29, 30, 33, 42, 45 and 48 are allowable due to dependence on claim 22.


    PNG
    media_image3.png
    516
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    498
    735
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A SINGH/Examiner, Art Unit 2834       

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834